
	

116 HR 2273 IH: Tax Fairness for All Families Act of 2019
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		116th CONGRESS1st Session
		H. R. 2273
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2019
			Mr. Nadler introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an increasingly larger earned income credit
			 for families with more than 3 children.
	
	
 1.Short titleThis Act may be cited as the Tax Fairness for All Families Act of 2019. 2.Increased earned income credit for families with more than 3 children (a)In generalParagraph (1) of section 32(b) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (1)PercentagesFor purposes of subsection (a)— In the case of an eligible individual with:The credit percentage is:Thephaseout percentage is:1 qualifying child3415.982 qualifying children4021.063 qualifying children4521.064 qualifying children5021.065 qualifying children5521.066 qualifying children6021.067 or more qualifying children6521.06No qualifying children7.657.65. (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2018.
			
